MEMORANDUM **
We have reviewed the opposition to the motion to dismiss this petition for review for lack of jurisdiction, and we conclude that petitioners have failed to raise a color-able legal or constitutional claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001); Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003). Respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted with respect to petitioners Jose Gorgonio Flores Castillo and Juana Garate Reyes. See 8 U.S.C. § 1252(a)(2) (B) (i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
We conclude that summary disposition is appropriate with respect to petitioners Victor Manuel Flores Garate and Julio Cesar Flores Garate because the questions raised by this petition for review with respect to them are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The agency granted petitioners Victor Manuel Flores Garate and Julio Cesar Flores Ga-rate the only relief they requested, voluntary departure. Accordingly, this petition for review is denied with respect to petitioners Victor Manuel Flores Garate and Julio Cesar Flores Garate.
The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
All other pending motions are denied as moot.
PETITION FOR REVIEW DISMISSED IN PART, DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.